DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 -5,  7- 8, 16 & 19 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Halder et al., Pub. No: US 20170297576 A1 (Halder`576).

Regarding claim 1, Halder`576 discloses a method comprising:  2
identifying, by a controller system configured to control an autonomous operation 3of a vehicle, a sensor whose behavior is to be changed ([0009] “Some vehicles, such as automobiles, may include various sensors for detecting and gathering information about the vehicles' surroundings. Autonomous vehicles can use such information for performing autonomous driving operations.” ... “Once operating in a given state, vehicle behavior can be controlled by the logic and procedures associated with that given state, which can be tailored to the conditions that caused the vehicle to transition to the given state.”). & [0018] “... “ (e.g., inputs from the sensors detecting the movements of the lead vehicle can have a relatively high confidence factor) and, to a lesser extent, on other sensor data to which the vehicle may have access (e.g., maps, optical sensors for identifying the curvature of the road, etc., where inputs from the sensors providing such information can have a relatively low confidence factor) & [0027] “Vehicle control system 400 can include one or more cameras 406 capable of capturing image data (e.g., video data) for determining various characteristics of the vehicle's surroundings, as described with reference to FIGS. 1-3.” And vehicle control system 400 can also include one or more other sensors 407 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various characteristics of the vehicle's surroundings, and a Global Positioning System (GPS) receiver 408 capable of determining the location of the vehicle. Vehicle control system 400 can also receive information via an internet connection, such as real time traffic information via a real time traffic information interface 405 (e.g., a cellular internet interface, a Wi-Fi internet interface, etc.). Vehicle control system 400 can include an on-board computer 410 that is coupled to the cameras 406, sensors 407, GPS receiver 408 and real time traffic information interface 405, and that is capable of receiving the image data from the cameras 
4communicating, by the controller system, an instruction to the sensor causing a 5change in a behavior of the sensor such that the behavior of the sensor after receiving the 6instruction is different from the behavior of the sensor prior to receiving the instruction ([0028] In some examples, the vehicle control system 400 can be connected to (e.g., via controller 420) one or more actuator systems 430 in the vehicle and one or more indicator systems 440 in the vehicle. & [0032] Some examples of the disclosure are directed to a vehicle comprising: one or more sensors; one or more driving systems; one or more processors coupled to the one or more sensors and the one or more driving systems; and a memory including instructions, which when executed by the one or more processors, cause the one or more processors to perform a method comprising: operating the vehicle in a first driving state, the first driving state corresponding to a first set of logic for operating the vehicle, the first set of logic including logic for performing, using the one or more driving systems, a first action at the vehicle in response to a  sensors, that the first condition exists in the surroundings of the vehicle.);  
7after the communicating, receiving by the controller system, sensor data from the 8sensor resulting from the change in behavior of the sensor caused by the instruction ([0032] Some examples of the disclosure are directed to a vehicle comprising: one or more sensors; one or more driving systems; one or more processors coupled to the one or more sensors and the one or more driving systems; and a memory including instructions, which when executed by the one or more processors, cause the one or more processors to perform a method comprising: operating the vehicle in a first driving state, the first driving state corresponding to a first set of logic for operating the vehicle, the first set of logic including logic for performing, using the one or more driving systems, a first action at the vehicle in response to a determination, using the one or more sensors, that a first condition exists in the surroundings of the vehicle; while operating the vehicle in the first driving state, determining that state change criteria for transitioning from the first driving state to a second driving state are satisfied; and in response to the determination, operating the vehicle in the second driving state, the second driving state corresponding to a second set of logic, different from the first set of logic, for operating the vehicle, the second set of logic including logic for performing, using the one or more driving systems, a second action, different from the first action, at  sensors, that the first condition exists in the surroundings of the vehicle. ); and  
9determining, by the controller system, an action to be performed by the vehicle 10based upon the sensor data received from the sensor resulting from the change in behavior of the 11sensor, wherein the action is related to the autonomous operation ([0009] Some vehicles, such as automobiles, may include various sensors for detecting and gathering information about the vehicles' surroundings. Autonomous vehicles can use such information for performing autonomous driving operations. However, existing autonomous driving solutions are limited in their ability to comprehensively and effectively address various conditions encountered by the vehicles in their surroundings. Examples of the disclosure are directed to state-based autonomous driving operation. A vehicle can transition between states in response to determining that certain conditions exist in the vehicle's surroundings. Once operating in a given state, vehicle behavior can be controlled by the logic and procedures associated with that given state, which can be tailored to the conditions that caused the vehicle to transition to the given state. In this way, the vehicle can easily and effectively adapt to many different conditions encountered by the vehicle (e.g., by transitioning to a state corresponding to those conditions). & [0021] At 204, the vehicle can begin driving (e.g., autonomously or semi-autonomously) to the final destination according to the path and/or route determined at step 202. In some examples, the vehicle can begin driving to the final destination in a normal behavior driving state (e.g., driving state 102 in FIG. 1).).

Regarding claim 2, Halder`576 discloses 1the method of claim 1 wherein the autonomous operation is one of 2driving or navigation along a path, a scooping operation, a dumping operation, an operation 3involving moving a material or an object, an operation for lifting a material, rolling operation, 4spreading dirt, excavating, or transporting a material or an object from one point to another point ([0013] “The vehicle can plan its route to reach the destination, and can begin 

Regarding claim 3, Halder`576 discloses 1the method of claim 1 further comprising controlling, by the controller 2system, a vehicle system of the vehicle to cause the action to be performed by the vehicle ([0026] “Path planning block 308 can control the vehicle using vehicle control block 310 based on the current state of the vehicle and/or the current path(s) of the vehicle, as previously described (e.g., to maintain the current driving characteristics of the vehicle, to change the current driving characteristics of the vehicle to avoid collision with an object, etc.). & [0027] FIG. 4 illustrates an exemplary system block diagram of vehicle control system 400 according to examples of the disclosure. Vehicle control system 400 can perform any of the methods described with reference to FIGS. 1-3. ...The vehicle control system 400 can also include a controller 420 capable of controlling one or more aspects of vehicle operation, 

Regarding claim 4, Halder`576 discloses    the method of claim 3 wherein the vehicle system is a braking system, a 2steering system, a propulsion system, an electrical system, or an auxiliary system of the vehicle ([0028] “In some examples, the vehicle control system 400 can be connected to (e.g., via controller 420) one or more actuator systems 430 in the vehicle and one or more indicator systems 440 in the vehicle. The one or more actuator systems 430 can include, but are not limited to, a motor 431 or engine 432, battery system 433, transmission gearing 434, suspension setup 435, brakes 436, steering system 437 and door system 438.” ... “When certain conditions are met, as described in this disclosure, the Onboard Computer 410 can instruct the controller 420 to set the actuator systems 430 into a setting corresponding to the new driving state. The Onboard Computer 410 can also receive inputs from the cameras 406, sensors 406, GPS receiver 408 and/or traffic information 405 and control the actuator systems 430 while the vehicle is in a particular driving state.).

Regarding claim 5, Halder`576 discloses 1the method of claim 1 wherein the sensor is onboard the vehicle or is 2remote from the vehicle ([0027] “Vehicle control system 400 can include one or more cameras 406 capable of capturing image data (e.g., video data) for determining various characteristics of the vehicle's surroundings, as described with reference to FIGS. 1-3. Vehicle control system 400 can also include one or more other sensors 407 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various characteristics of the vehicle's surroundings, and a Global Positioning System (GPS) receiver 408 capable of determining the location of the vehicle. ... “Vehicle control system 400 can include an on-board computer 410 that is coupled to the cameras 406, sensors 407, GPS receiver 408 and real time traffic information interface 405, and that is capable of receiving the image data from the 

Regarding claim 7, Halder`576 discloses 1the method of claim 1 further comprising:
2receiving, by the controller system, information indicative of a goal for the 3vehicle;  4determining, by the controller system, responsive to the goal, a change to be made 5to sensor data received by the controller system from a set of one or more sensors, the set of one 6or more sensors including the sensor; and  7wherein identifying the sensor whose behavior is to be changed comprises 8determining that the behavior of the sensor is to be changed in order to make a change to the 9sensor data ([0018] The driving states illustrated in FIG. 1 and described above are exemplary only, and it is understood that additional or alternative driving states can be employed. ... The logic or procedures in this driving state can be specific to this driving state and can cause the vehicle to be biased against using its emergency brakes, and can cause the vehicle to determine the curvature of the road on which the vehicle is traveling based, to a greater extent, on the movements of the lead vehicle (e.g., inputs from the sensors detecting the movements of the lead vehicle can have a relatively high confidence factor) and, to a lesser extent, on other sensor data to which the vehicle may have access (e.g., maps, optical sensors for identifying the curvature of the road, etc., where inputs from the sensors providing such information can have a relatively low confidence factor). In contrast, in other driving states, the vehicle may have determined the curvature of the road on which the vehicle is traveling based, to a lesser extent, on the movements of the lead vehicle and, to a greater extent, on other sensor data to which the vehicle may have access. As another example, the vehicle can have access to a driving state for determining an alternative route to its destination in response to identifying an accident on the vehicle's current route. In this driving state, the vehicle can focus on finding an alternative route, and changing its course to that alternative route without colliding with other objects or vehicles in the vehicle's surroundings. In some examples, driving states can correspond to various driving 

Regarding claim 8, Halder`576 discloses 1the method of claim 7 wherein the goal is to a goal related to performing 2the autonomous operation, a goal related to maneuvering the vehicle, or a goal related to 3interaction of the vehicle with an object in the vehicle's environment ([0015] Driving state 106 can correspond to an emergency braking driving state into which the vehicle can automatically transition if conditions in the vehicle's surroundings dictate that the vehicle should apply (or be ready to apply) emergency braking procedures. For example, if the vehicle determines that an object has quickly and/or unexpectedly moved into the vehicle's path, and poses a risk of colliding with the vehicle (e.g., the object is within a threshold distance of the vehicle), the vehicle can transition into driving state 106. The logic or procedures in driving state 106 can be specific to driving state 106 for avoiding a collision with the object.” &  For example, while in driving state 106, the vehicle can be prepared to apply its emergency brakes to bring the vehicle to a quick stop, if needed, and can increase a confidence factor in its rear sensor information (e.g., increase the weight given to information received from sensors for detecting conditions in the vehicle's rear surroundings when making various autonomous driving determinations).”). & [0027] “The vehicle control system 400 can also include a controller 420 capable of controlling one or more aspects of vehicle operation, such as performing autonomous or semi-autonomous driving maneuvers based on the driving state determinations made by the on-board computer 410.). 



Regarding claim 16, Halder`576 discloses 1a non-transitory computer-readable medium storing instructions that, 2when executed by one or more processors, cause the one or more processors to perform 3processing ([0027] “On-board computer 410 can include storage 412, memory 416, and a processor 414. Processor 414 can perform any of the methods described with reference to FIGS. 1-3. Additionally, storage 412 and/or memory 416 can store data and instructions (such as settings of various systems of the vehicle in a particular driving state and conditions for transitioning among the driving states) for performing any of the methods described with reference to FIGS. 1-3. “Storage 412 and/or memory 416 can be any non-transitory computer readable storage medium, such as a solid-state drive or a hard disk drive, among other possibilities. The vehicle control system 400 can also include a controller 420 capable of controlling one or more aspects of vehicle operation, such as performing autonomous or semi-autonomous driving maneuvers based on the driving state determinations made by the on-board computer 410.” & [0031] Some examples of the disclosure are directed to a non-transitory computer-readable medium including instructions, which when executed by one or more processors, cause the one or more processors to perform a method comprising:”) including:  
identifying a sensor whose behavior is to be changed  ([0009] “Some vehicles, such as automobiles, may include various sensors for detecting and gathering information about the vehicles' surroundings. Autonomous vehicles can use such information for performing autonomous driving operations.” ... “Once operating in a given state, vehicle behavior can be controlled by the logic and procedures associated with that given state, which can be tailored to the conditions that caused the vehicle to transition to the given state.”). & [0018] “... “ (e.g., inputs from the sensors detecting the movements of the lead vehicle can have a relatively high confidence factor) and, to a lesser extent, on other sensor data to which the vehicle may have access (e.g., maps, optical sensors for identifying the curvature of the road, etc., where inputs from the sensors providing such information can have a 
 sensors, that the first condition exists in the surroundings of the vehicle.);  
8after the communicating, receiving by the controller system, sensor data 9from the sensor resulting from the change in behavior of the sensor caused by the 10instruction ([0032] Some examples of the disclosure are directed to a vehicle comprising: one or more sensors; one or more driving systems; one or more processors coupled to the one or more sensors and the one or more driving systems; and a memory including instructions, which when executed by the one or more  sensors, that the first condition exists in the surroundings of the vehicle. ); andAttorney Docket No.: 105244-1131875(000120US) 
Client Reference No.: P001-3_US11determining, by the controller system, an action to be performed by the 12vehicle based upon the sensor data received from the sensor resulting from the change in 13behavior of the sensor, wherein the action is related to the autonomous operation ([0009] Some vehicles, such as automobiles, may include various sensors for detecting and gathering information about the vehicles' surroundings. Autonomous vehicles can use such information for performing autonomous driving operations. However, existing autonomous driving solutions are limited in their ability to comprehensively and effectively address various conditions encountered by the vehicles in their surroundings. Examples of the disclosure are directed to state-based autonomous driving operation. A vehicle can transition between states in response to determining that certain conditions exist in the vehicle's surroundings. Once operating in a given state, vehicle behavior can be controlled by the logic and procedures associated with that given state, which can be tailored to the conditions that caused the vehicle to transition to the given state. In this way, the vehicle can easily and effectively adapt to many different conditions encountered by the vehicle behavior driving state (e.g., driving state 102 in FIG. 1).).

Regarding claim 19, Halder`576 discloses 1a system comprising:  2
a plurality of sensors ([0009] Some vehicles, such as automobiles, may include various sensors for detecting and gathering information about the vehicles' surroundings.); and  
3a controller system, the controller system comprising an interface subsystem for 4communicating with the plurality of sensor ([0007] FIG. 4 illustrates an exemplary system block diagram of a vehicle control system according to examples of the disclosure.); and  5wherein the controller system is configured to:  
6identify, from a plurality of sensors, a sensor whose behavior is to be 7changed ([0009] “Some vehicles, such as automobiles, may include various sensors for detecting and gathering information about the vehicles' surroundings. Autonomous vehicles can use such information for performing autonomous driving operations.” ... “Once operating in a given state, vehicle behavior can be controlled by the logic and procedures associated with that given state, which can be tailored to the conditions that caused the vehicle to transition to the given state.”). & [0018] “... “ (e.g., inputs from the sensors detecting the movements of the lead vehicle can have a relatively high confidence factor) and, to a lesser extent, on other sensor data to which the vehicle may have access (e.g., maps, optical sensors for identifying the curvature of the road, etc., where inputs from the sensors providing such information can have a relatively low confidence factor) & [0027] “Vehicle control system 400 can include one or more cameras 406 capable of capturing image data (e.g., video data) for determining various characteristics of the vehicle's surroundings, as described with reference to FIGS. 1-3.” And vehicle control 
8communicate, using the interface subsystem, an instruction to the sensor to 9change a behavior of the sensor such that the behavior of the sensor after receiving the 10instruction is different from the behavior of the sensor prior to receiving the instruction ([0028] In some examples, the vehicle control system 400 can  sensors, that the first condition exists in the surroundings of the vehicle.);  
11receive sensor data from the sensor resulting from the change in behavior 12of the sensor caused by the instruction ([0032] Some examples of the disclosure are directed to a vehicle comprising: one or more sensors; one or more driving systems; one or more processors coupled to the one or more sensors and the one or more driving systems; and a memory including instructions, which when executed by the one or more processors, cause the one or more processors to perform a method comprising: operating the vehicle in a first driving state, the first driving state corresponding to a first set of logic for operating the vehicle, the first set of logic including logic for performing, using the one or more driving systems, a first action  sensors, that the first condition exists in the surroundings of the vehicle. ); and  
13determine an action to be performed by the vehicle based upon the sensor 14data received from the sensor resulting from the change in behavior of the sensor, 15wherein the action is related to the autonomous operation ([0009] Some vehicles, such as automobiles, may include various sensors for detecting and gathering information about the vehicles' surroundings. Autonomous vehicles can use such information for performing autonomous driving operations. However, existing autonomous driving solutions are limited in their ability to comprehensively and effectively address various conditions encountered by the vehicles in their surroundings. Examples of the disclosure are directed to state-based autonomous driving operation. A vehicle can transition between states in response to determining that certain conditions exist in the vehicle's surroundings. Once operating in a given state, vehicle behavior can be controlled by the logic and procedures associated with that given state, which can be tailored to the conditions that caused the vehicle to transition to the given state. In this way, the vehicle can easily and effectively adapt to many different conditions encountered by the vehicle (e.g., by transitioning to a state corresponding to those conditions). & [0021] At 204, the vehicle can begin driving (e.g., autonomously or semi-autonomously) to the final destination according to the path and/or route determined at step 202. In some behavior driving state (e.g., driving state 102 in FIG. 1).).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Halder et al., Pub. No: US 20170297576 A1 (Halder`576) in view of Mandeville-Clarke, Pub. No.: US 20180233047 A1.

Regarding claim 6, Halder`576 discloses 1the method of claim 1.
Halder`576 is not explicitly disclosing “internal map” , however Mandeville-Clarke, US 20180233047 A1, teaches SYSTEMS AND METHODS FOR DETECTING AND AVOIDING AN EMERGENCY VEHICLE IN THE PROXIMITY OF A SUBSTANTIALLY AUTONOMOUS VEHICLE and discloses; further comprising:  

Mandeville-Clarke teaches that these features are useful in order for performing path planning, mapping, positional localization, and the like of a substantially autonomous vehicle. 
.

Claims 9-11, 13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al., Pub. No: US 20170297576 A1 (Halder`576) in view of Russell, US 20170357270 A1.

Regarding claim 9, Halder`576 discloses 1the method of claim 1.
Halder`576 is not explicit on “change in behavior of the 2sensor”, however Russell, US 20170357270 A1, teaches Sensor Trajectory Planning for a Vehicle and discloses; wherein, due to the change in behavior of the 2sensor, 
content of the sensor data received by the controller system from the sensor after the 3communicating is different from content of sensor data received by the controller system from 4the sensor prior to the communicating. ([0020] An autonomous or semi-autonomous vehicle may be configured to move through an environment in order to accomplish different tasks within the environment. The different tasks may depend on the type of vehicle as well as the environment in which the vehicle is working. For example, the vehicle may be a forklift (e.g., fork truck) or a pallet jack working within a warehouse environment. Accordingly, the different tasks may include moving boxes, moving pallets of boxes or other objects, loading/unloading trucks, and/or loading/unloading storage shelves. & [0026] In one embodiment, the control system may determine to adjust one or more sensor performance parameters as the sensor moves along the determined sensor trajectory. The sensor performance parameters may include a level of zoom/magnification, frame rate, resolution, image exposure, white balance, and/or 
Russell teaches that these features are useful in order to provide a method including receiving a predetermined path for a vehicle to follow (see para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Russel with the system disclosed by Halder`576 in order to provide a method includes receiving a plurality of objectives for which to collect sensor data from a sensor connected to the vehicle as the vehicle moves along the predetermined path (see para.[0004]), for the purpose of efficiently using the sensor for the task at hand, which in turn can lower the number of sensors needed, while making the system less expensive and simpler to operate (See para.[0023]).

Regarding claim 10, Halder`576 discloses    the method of claim 9 . 
Halder`576 is not explicit on “captured sensor content”, however Russell, US 20170357270 A1, teaches Sensor Trajectory Planning for a Vehicle and discloses; wherein:
2the content of the sensor data received by the controller system from the sensor 3after the communicating comprises content captured by the sensor from a first volume of the 4vehicle's environment, and the content of sensor data received by the controller system from the 5sensor prior to the communicating included data 
Russell teaches that these features are useful in order to provide a method including receiving a predetermined path for a vehicle to follow (see para.[0004]).


Regarding claim 11, Halder`576 discloses the method of claim 9.
Halder`576 is not explicit on “sensor data resolution received by the controller2”, however Russell, US 20170357270 A1, teaches Sensor Trajectory Planning for a Vehicle and discloses; wherein:
85Attorney Docket No.: 105244-1131875(000120US)Client Reference No.: P001-3_US2after the communicating, the sensor data received by the controller system from 3the sensor is at a first resolution, and, prior to the communicating, data received by the controller 4from the sensor was at a second resolution, wherein the first resolution is different from the 5second resolution ([0023] If the vehicle determines that no change of driving state is warranted at 206, the vehicle can determine whether a change in its route is warranted at 208. For example, if the vehicle determines that traffic conditions on the vehicle's current route or other occurrences warrant a change in the vehicle's current route to its final destination, process 200 can proceed from step 208 to 202, and the vehicle's current route can be modified at 202 based on the traffic conditions or other occurrences. If the vehicle determines that no change in its route is warranted at 208, process 200 can proceed to step 204. & [0028]  “The vehicle control system 400 can control, via controller 420, one or more of these indicator systems 440 to provide indications to a driver of the vehicle of the driving state determinations made by the on-board computer 410 (e.g., to alert the driver to take control of the vehicle if the on-board computer determines that conditions in the vehicle's surroundings warrant driver intervention). & “Similarly, the Onboard Computer 410 can also include in its memory 416 program logic that determines whether to switch to a different driving 
Russell teaches that these features are useful in order to provide a method including receiving a predetermined path for a vehicle to follow (see para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Russel with the system disclosed by Halder`576 in order to provide a method includes receiving a plurality of objectives for which to collect sensor data from a sensor connected to the vehicle as the vehicle moves along the predetermined path (see para.[0004]), for the purpose of efficiently using the sensor for the task at hand, which in turn can lower the number of sensors needed, while making the system less expensive and simpler to operate (See para.[0023]).

Regarding claim 13, Halder`576 discloses 1the method of claim 1.
Halder`576 is not explicit on “instruction causes a change in data 2captured by the sensor 2”, however Russell, US 20170357270 A1, teaches Sensor Trajectory Planning for a Vehicle and discloses; wherein:
the instruction causes a change in data 2captured by the sensor ([0005] In an additional example, a non-transitory computer readable medium is provided having stored thereon instructions that, when executed by a computing device, cause the computing device to perform operations. The operations include receiving a predetermined path for a vehicle to follow. The operations also include receiving a plurality of objectives for which to collect sensor data from a sensor connected to 
Russell teaches that these features are useful in order to provide a method including receiving a predetermined path for a vehicle to follow (see para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Russel with the system disclosed by Halder`576 in order to provide a method includes receiving a plurality of objectives for which to collect sensor data from a sensor connected to the vehicle as the vehicle moves along the predetermined path (see para.[0004]), for the purpose of efficiently using the sensor for the task at hand, which in turn can lower the number of sensors needed, while making the system less expensive and simpler to operate (See para.[0023]).

Regarding claim 18, Halder`576 discloses 1the non-transitory computer-readable medium of claim 16.
 “instruction causes a change in data 2captured by the sensor 2”, however Russell, US 20170357270 A1, teaches Sensor Trajectory Planning for a Vehicle and discloses;
wherein the 2instruction causes a change in data captured by the sensor ([0005] In an additional example, a non-transitory computer readable medium is provided having stored thereon instructions that, when executed by a computing device, cause the computing device to perform operations. The operations include receiving a predetermined path for a vehicle to follow. The operations also include receiving a plurality of objectives for which to collect sensor data from a sensor connected to the vehicle as the vehicle moves along the predetermined path. & [0026] In one embodiment, the control system may determine to adjust one or more sensor performance parameters as the sensor moves along the determined sensor trajectory. The sensor performance parameters may include a level of zoom/magnification, frame rate, resolution, image exposure, white balance, and/or gain, among a number of other possible sensor parameters. The one or more sensor performance parameters may be adjusted/determined for each frame of sensor data captured by the sensor along the determined sensor trajectory. In some embodiments, the control system may determine the sensor trajectory based on the one or more sensor performance parameters. For example, a particular portion of the environment may need to be scanned with a high level of magnification to capture a detailed representation of a particular object. Accordingly, a sensor trajectory may be determined that provides sufficient time to adjust the level of magnification of the sensor before the sensor pans over the particular portion of the environment containing the particular object.). 
Russell teaches that these features are useful in order to provide a method including receiving a predetermined path for a vehicle to follow (see para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Russel with the system disclosed by Halder`576 in order to provide a . 

Claims 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al., Pub. No: US 20170297576 A1 (Halder`576) in view of Zhu et al., US 20150310281 A1.

Regarding claim 12, Halder`576 discloses 1the method of claim 1. 
Halder`576 is not explicit on “sensor data at a particular rate received by the controller2”, however  Zhu et al., US 20150310281 A1, teaches Methods and Systems for Object Detection using Multiple Sensors and discloses; wherein, due to the change in behavior of the 2sensor, 
the sensor data is received by the controller system from the sensor at a particular rate, 3wherein the particular rate is different from a rate at which the controller system received the 4sensor data from the sensor prior to the communicating ([0019] During operation, the various sensors may capture measurements of the vehicle's environment and provide the sensor data in various formats at different rates to the computing device of the vehicle. For example, the computing device may receive sensor measurements in the form of sensor data frames with each frame containing one or multiple measurements of the environment at the particular times of operation by the sensor. As such, the sensor may provide multiple sensor data frames (e.g., a series of sensor data frames) to the computing device of the vehicle as the vehicle operates, which may reflect changes in the environment. & [0020] The vehicle's computing device may use incoming sensor data frames from a sensor or multiple sensors to develop a feature state that encompasses information about the environment. & [0021] However, the 
Zhu et al. teaches that these features are useful in order to provide methods and systems for object detection using multiple sensors (see para.[0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zhu et al. with the system disclosed by Halder`576 in order to provide parameters in response to receiving subsequent frames or subsequent portions of frame of sensor data from the sensors even if the frames arrive at the computing 

Regarding claim 15, Halder`576 discloses    the method of claim 1.
Halder`576 is not explicit on “the instruction using a communication protocol understandable by the sensor 2”, however  Zhu et al., US 20150310281 A1, teaches Methods and Systems for Object Detection using Multiple Sensors and discloses; wherein, wherein the communicating comprises 2communicating the instruction using a communication protocol understandable by the sensor ([0059] The wireless communication system 152 may be any system configured to be wirelessly coupled to one or more other vehicles, sensors, or other entities, either directly or via a communication network. To this end, the wireless communication system 152 may include an antenna and a chipset for communicating with the other vehicles, sensors, or other entities either directly or over an air interface. The chipset or wireless communication system 152 in general may be arranged to communicate according to one or more other types of wireless communication (e.g., protocols) such as Bluetooth, communication protocols described in IEEE 802.11 (including any IEEE 802.11 revisions), cellular technology (such as GSM, CDMA, UMTS, EV-DO, WiMAX, or LTE), Zigbee, dedicated short range communications (DSRC), and radio frequency identification (RFID) communications, among other possibilities. The wireless communication system 152 may take other forms as well.).
Zhu et al. teaches that these features are useful in order to provide methods and systems for object detection using multiple sensors (see para.[0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zhu et al. with the system disclosed by Halder`576 in order to provide parameters in response to receiving subsequent frames or subsequent portions of frame of sensor data from the sensors even if the frames arrive at the computing .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halder et al., Pub. No: US 20170297576 A1 (Halder`576) in view of Scheffler, US 20150339570 A1.

Regarding claim 14, Halder`576 discloses 1the method of claim 1.
Halder`576 is not explicit on “the instruction from a first format to a 3second format understandable by the sensor 2”, however Scheffler, US 20150339570 A1, teaches METHODS AND SYSTEMS FOR NEURAL AND COGNITIVE PROCESSING and discloses;
wherein the communicating comprises:  2translating, by the controller system, the instruction from a first format to a 3second format understandable by the sensor; and  4communicating the instruction in the second format to the sensor ([0145] In embodiments a neural process specification 110 may comprise one or more modules 120 not connected to other modules 120 by any links 220. During execution, such isolated modules may function independently and concurrently with other modules in the neural process specification, and may obtain information directly from external sources and deliver information directly to external targets. & [0147] Embodiments may include a function to save a neural process specification 110 to a file in a variety of formats including without limitation an XML format, a tabular format, a text format, a programming language format, and a binary format. Said save format may include aspects of the neural process specification such that the specification can be reconstituted from said format at a later time. Said save format may optionally include without limitation the current states and values of graph parameters, memory pattern spaces, individual modules and links. & [0148] Embodiments may include a function to restore a neural process specification from a formatted file in a variety of formats including without limitation an XML format, a tabular format, a text format, a programming format, and a binary format. Said restoring may in addition restore any state present in the saved specification, including without limitation the states and values of graph parameters, memory pattern spaces, individual modules and links. Such restoring may reconstitute an equivalent version of a saved neural process specification which may differ only in non-essential characteristics. Such restoring may additionally adapt a saved neural process specification to a different version of a neural process specification including without limitation changes to module types, parameters and parameter values, links, and saved state. & [0149] When executed by a neural computing environment 130, a module 120 may perform one or more functions. It may interact with an external resource to receive information, modify external information, send information, or control and manage resources. It may invoke a program. It may receive signals from one or more input links. It may send signals to one or more output links. It may perform computations. It may create and update internal state. It may interact with a user. Such external resources may include without limitation files, communications links, audio, images, video, sensors, user interaction devices, programs, devices, robots, vehicles, databases, and computer networks.). 
Scheffler teaches that these features are useful in order to provide a neural circuit in a variety of control contexts including any context where elements of monitoring are combined with any action or output abilities. (see para. Abstract]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Scheffler with the system disclosed by Halder`576 in order to provide a system for creating, modifying, deploying and running intelligent systems by combining and customizing the function and operation of reusable component modules arranged into neural processing graphs which direct the flow of signals among the modules, analogous in part to biological brain structure and operation as compositions of variations on functional components and subassemblies.

Claims 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al., Pub. No: US 20170297576 A1 (Halder`576) in view of Russell, US 20170357270 A1, and further in view of Zhu et al., US 20150310281 A1.

Regarding claim 17, Halder`576 discloses 1the non-transitory computer-readable medium of claim 16 ([0031] “a non-transitory computer-readable medium including instructions, which when executed by one or more processors, cause the one or more processors to perform a method ).
Halder`576 is not explicit on “change in behavior of the 2sensor”, however Russell, US 20170357270 A1, teaches Sensor Trajectory Planning for a Vehicle and discloses; wherein due to 2the change in behavior of the sensor:  3
content of the sensor data received by the controller system from the sensor after 4the communicating is different from content of sensor data received by the controller system 5from the sensor prior to the communicating ([0020] An autonomous or semi-autonomous vehicle may be configured to move through an environment in order to accomplish different tasks within the environment. The different tasks may depend on the type of vehicle as well as the environment in which the vehicle is working. For example, the vehicle may be a forklift (e.g., fork truck) or a pallet jack working within a warehouse environment. Accordingly, the different tasks may include moving boxes, moving pallets of boxes or other objects, loading/unloading trucks, and/or loading/unloading storage shelves. & [0026] In one embodiment, the control system may determine to adjust one or more sensor performance parameters as the sensor moves along the determined sensor trajectory. The sensor performance parameters may include a level of zoom/magnification, frame rate, resolution, image exposure, white balance, and/or gain, among a number of other possible sensor parameters. The one or more sensor performance parameters may be adjusted/determined for each frame of sensor data captured by the sensor along the determined sensor trajectory. In some embodiments, the control system may determine the sensor trajectory based on the 
Russell teaches that these features are useful in order to provide a method including receiving a predetermined path for a vehicle to follow (see para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Russel with the system disclosed by Halder`576 in order to provide a method includes receiving a plurality of objectives for which to collect sensor data from a sensor connected to the vehicle as the vehicle moves along the predetermined path (see para.[0004]), for the purpose of efficiently using the sensor for the task at hand, which in turn can lower the number of sensors needed, while making the system less expensive and simpler to operate (See para.[0023]); or
Further, Halder`576 is not explicit on “sensor data at a particular rate received by the controller2”, however  Zhu et al., US 20150310281 A1, teaches Methods and Systems for Object Detection using Multiple Sensors and discloses; wherein, 
6the sensor data is received by the controller system from the sensor at a particular 7rate, wherein the particular rate is different from a rate at which the controller system received 8the sensor data from the sensor prior to the communicating  ([0019] During operation, the various sensors may capture measurements of the vehicle's environment and provide the sensor data in various formats at different rates to the computing device of the vehicle. For example, the computing device may receive sensor measurements in the form of sensor data frames with each frame containing one or multiple measurements of the environment at the particular times of operation by the sensor. As such, the sensor may provide multiple sensor data frames (e.g., a series of sensor data frames) to the 
Zhu et al. teaches that these features are useful in order to provide methods and systems for object detection using multiple sensors (see para.[0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features Zhu et al. with the system disclosed by Halder`576 in order to provide parameters in response to receiving subsequent frames or subsequent portions of frame of sensor data from the sensors even if the frames arrive at the computing device out of order. The computing device may provide the parameters of the objects to systems of the vehicle for object detection and obstacle avoidance.). 

Regarding claim 20, Halder`576 discloses 1the system of claim 19.
Halder`576 is not explicit on “change in behavior of the 2sensor”, however Russell, US 20170357270 A1, teaches Sensor Trajectory Planning for a Vehicle and discloses; wherein due to the change in behavior of the 2sensor:  3
content of the sensor data received by the controller system from the sensor after 4the communicating is different from content of sensor data received by the controller system 5from the sensor prior to the communicating ([0020] An autonomous or semi-autonomous vehicle may be configured to move through an environment in order to accomplish different tasks within the environment. The different tasks may depend on the type of vehicle as well as the environment in which the vehicle is working. For example, the vehicle may be a forklift (e.g., fork truck) or a pallet jack working within a warehouse environment. Accordingly, the different tasks may include moving boxes, moving pallets of boxes or other objects, loading/unloading trucks, and/or loading/unloading storage shelves. & [0026] In one embodiment, the control system may determine to adjust one or more sensor performance parameters as the sensor moves along the determined sensor trajectory. The sensor performance parameters may include a level of zoom/magnification, frame rate, resolution, image exposure, white balance, and/or gain, among a number of other possible sensor parameters. The one or more sensor performance parameters may be adjusted/determined for each frame of sensor data captured by the sensor along the determined sensor trajectory. In some embodiments, the control system may determine the sensor trajectory based on the one or more sensor performance parameters. For example, a particular portion of 
Russell teaches that these features are useful in order to provide a method including receiving a predetermined path for a vehicle to follow (see para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Russel with the system disclosed by Halder`576 in order to provide a method includes receiving a plurality of objectives for which to collect sensor data from a sensor connected to the vehicle as the vehicle moves along the predetermined path (see para.[0004]), for the purpose of efficiently using the sensor for the task at hand, which in turn can lower the number of sensors needed, while making the system less expensive and simpler to operate (See para.[0023]); 
Further, Halder`576 is not explicit on “sensor data at a particular rate received by the controller2”, however  Zhu et al., US 20150310281 A1, teaches Methods and Systems for Object Detection using Multiple Sensors and discloses; or,
6the sensor data is received by the controller system from the sensor at a particular 7rate, wherein the particular rate is different from a rate at which the controller system received the sensor data from the sensor prior to the communicating ([0019] During operation, the various sensors may capture measurements of the vehicle's environment and provide the sensor data in various formats at different rates to the computing device of the vehicle. For example, the computing device may receive sensor measurements in the form of sensor data frames with each frame containing one or multiple measurements of the environment at the particular times of operation by the sensor. As such, the sensor may provide multiple sensor data frames (e.g., a series of sensor data frames) to the computing device of the vehicle as the vehicle operates, which may reflect changes 
Zhu et al. teaches that these features are useful in order to provide methods and systems for object detection using multiple sensors (see para.[0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zhu et al. with the system disclosed by Halder`576 in order to provide .


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed; David S. et al.	US 20080236275 A1	Remote Monitoring of Fluid Storage Tanks
Nielsen; Curtis et al.	US 20090234499 A1	SYSTEM AND METHOD FOR SEAMLESS TASK-DIRECTED AUTONOMY FOR ROBOTS
Ibarz Gabardos; Borja et al.	US 20160096270 A1	FEATURE DETECTION APPARATUS AND METHODS FOR TRAINING OF ROBOTIC NAVIGATION
Prokhorov; Danil V. et al.	US 20180074493 A1	METHOD AND DEVICE FOR PRODUCING VEHICLE OPERATIONAL DATA BASED ON DEEP LEARNING TECHNIQUES
Ferguson; David Ian Franklin et al.	US 9187088 B1	Distribution decision trees
appear to anticipate the current invention. See Notice of References cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. v
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEHRANG BADII/Primary Examiner, Art Unit 3665